Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits in reply to application number 17/588,065 filed on 12/21/2021.
Claims 1-8 are currently pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/12/2022 is in compliance with the provisions of 37 CFR 1.97 and has been entered into the record.  Accordingly, the information disclosure statement is being considered by the examiner.

CONTINUATION/CONTINUATION-IN-PART 
This application is a continuation of U.S. application number 16/888,103 filed on 05/29/2020 (now U.S. Patent No. 11,205,149), which is a continuation-in-part (“CIP”) of U.S. application number 15/657,126 filed on 07/22/2017 (now abandoned).  See MPEP §201.08.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Applications.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-8 are rejected on the ground of nonstatutory double patenting over claims 1-8 of U.S. Patent No. 11,205,149 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
	
Claims of instant App.
(as filed on 12/21/2021)
Claims of US Pat. No. 11,205,149
(issued on 12/21/2021)
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8


The chart above maps claims of the instant application to corresponding claims of U.S. Patent 11,205,149 that are patentably indistinct, though not identical.  One of ordinary skill in the art would have recognized the slight differences between the claim language/limitations of the corresponding claims as being directed towards intention, non-functional and non-structural field-of-use language, slight variations in terminology, or obvious variants of claim elements, and therefore these claims are not patentably distinct from one another despite these slight differences.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 introduces the limitation of “a physical network connection to an end device via a component” and also refers to “the component” in several instances, such that the claim scope requires a single component.  However, in the limitation of “the processor configured to take proactive network maintenance (PNM) measurements of the signal for each component,” the phrase “each component” renders the claim scope confusing because the plural scope of the term “each component” is inconsistent with the singular scope of the terms “a component” and “the component.”  Thus, the claim limitation “each component” lacks antecedent basis and also renders it unclear whether the claim scope requires one component or a plurality of components.  For purposes of examination, the claim will be interpreted as requiring at least one component.  Appropriate correction is required.
Claims 2-8 depend from claim 1 and fail to cure the deficiency noted above, and are therefore indefinite for the same reason as set forth above.

Claim 1 recites the phrase “a display proximate to the installation technician.” However, the term “proximate” is a relative term that render the claim scope as indefinite.  The scope of the term “proximate” is not defined by the claim and the specification does not provide a standard, basis, or guideline for ascertaining the requisite degree (i.e., a basis for identifying a range/distance that would render the display “proximate to” the technician, and a range/distance that would not be considered proximate), and therefore one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05(b).  Appropriate correction is required.
Claims 2-8 depend from claim 1 and fail to cure the deficiency noted above, and are therefore indefinite for the same reason as set forth above.

Claim 5 recites the limitation “the cable modem,” however there is a lack of antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurst et al. (US 2015/0095960, hereinafter “Hurst”).

Claim 1:  Hurst teaches a system comprising:
a measurement device operatively coupled via a physical network connection to an end device via a component (paragraphs 34, 61, 98, 111, 140, and Figs. 1-3:  The cable network data analytics system 130 may include at least one processor 132 coupled with a non-transitory processor readable medium 134 storing processor-executable code and a database 136. The cable network data analytics system 130 may also include a data collector 138, a data aggregator 140, a data warehouse 142, and an intelligence portal; "node sweep" includes obtaining a reference measurement or reading via testing equipment connected with a node or a readable device at the location of the node or readable device to determine differences in radio frequency (RF) performance at one or more nodes or readable devices along a network; the intelligence portal 144 may provide a notification to a technician or installer (e.g., accessing the intelligence portal 144 in the field via a portable device) and may allow the technician or installer to troubleshoot the installation of the readable device 106, troubleshoot the service drop coupling the readable device 106 with the cable network; technicians' troubleshooting capabilities can be enriched through the intelligence portal 144 by helping technicians determine to a much greater degree than just using a handheld spectrum analyzer…can also provide the technician with visibility into all CAE channels on the node 104 to determine the range of the impact), wherein the measurement device comprises:
a processor and a communications interface, the communications interface configured to receive a signal via the component, wherein the component is associated with an installation technician (paragraphs 45, 47, 52, 62, 111, 122, 140, and Figs. 1-3: multiple processors 114 may be implemented and may be located remotely from one another; communication path 135 may be implemented as a data bus, a wireless connection, a computer network, a wired connection, a computer port, and combinations thereof; data poller 124 may interface with the CMTS 122 and/or with the processor 114 and the non-transitory processor-readable medium 116 to collect Management Information Base (MIB) files including full-spectrum or at least video spectrum data from the readable devices; The intelligence portal 144 may allow a user, such as the network operator, to interface with a variety of data sources, including the ODS 164, the network operator database 121, and the data warehouse;  the intelligence portal 144 may provide a notification to a technician or installer (e.g., accessing the intelligence portal 144 in the field via a portable device) and may allow the technician or installer to troubleshoot the installation of the readable device 106, troubleshoot the service drop coupling the readable device 106 with the cable network; technicians' troubleshooting capabilities can be enriched through the intelligence portal 144 by helping technicians determine to a much greater degree than just using a handheld spectrum analyzer, the extent within the node 104 and corresponding distribution leg 107 of the signal degradation(s). The operational support system functions within the intelligence portal 144 can also provide the technician with visibility into all CAE channels on the node 104 to determine the range of the impact),
the processor configured to take proactive network maintenance (PNM) measurements of the signal for each component (paragraphs 21-22, 33, 36, 38, 57, and 158-160:  graphical representations of corresponding spectral health 300 of the readable device(s) 106 and one or more Proactive Network Maintenance measures; measure, process, and transmit data indicative of a full-spectrum or at least a video spectrum of signals received at the readable device automatically (e.g., continuously, intermittently, and/or on a preset schedule) and/or in response to a query or request transmitted to the readable device over a network; capture the entire downstream spectrum and its data, and can monitor, capture, and analyze on a per device basis data such as frequency, modulation error ratio (MER), signal level, correctable/uncorrectable errors, bit error ratio (BER), signal-to-noise ratio (SNR), channel equalization monitor, frame lock, and quadrature amplitude modulation (QAM) constellations), and
the communications interface configured to send the PNM measurements (paragraphs 33, 57, 59, 127, and Figs. 1-3:  measure, process, and transmit data indicative of a full-spectrum or at least a video spectrum of signals received at the readable device automatically (e.g., continuously, intermittently, and/or on a preset schedule) and/or in response to a query or request transmitted to the readable device over a network; readable devices 106 may then transmit the resulting spectrum data files to the headend 102, or to the CMTS 122 and/or data poller 124, automatically, in response to a request, or according to a preset schedule; When spectrum variances are found that could potentially drive service disruptions to the network operators' customers, proactive alerts can be provided both on the intelligence portal 144 screen, and to the network operating center and headend engineers via SMS, email or other preferred notification protocols); and
a server operatively coupled to the measurement device (paragraphs 98 and Figs. 1-2:  The intelligence portal 144 may be implemented as a stand-alone computer system such as a web-server or a computer terminal, or may be implemented as a software or firmware module for causing the processor 132 to carry out the functionality of the intelligence portal 144 described herein), wherein the server comprises:
a processor and a communications interface, the communications interface configured to receive the PNM measurements associated with the component (paragraphs 33, 36, 45, 47, 62, 70, 98, 127, and Figs. 1-3:  multiple processors 114 may be implemented and may be located remotely from one another; communication path 135 may be implemented as a data bus, a wireless connection, a computer network, a wired connection, a computer port, and combinations thereof; signals received at the readable device automatically (e.g., continuously, intermittently, and/or on a preset schedule) and/or in response to a query or request transmitted to the readable device over a network; proactive alerts can be provided both on the intelligence portal 144 screen, and to the network operating center and headend engineers via SMS, email or other preferred notification protocols; data collector 138 communicates with and accesses the spectrum data files stored in the spectrum database 120 and/or receives the spectrum data files from the data poller),
the processor configured to determine an assessment report associated with the installation technician based on the PNM measurements (paragraph 21, 22, 131, 144, 158-160, and Figs. 15-16: product status report includes graphical representations of spectral health and a plurality of Proactive Network Maintenance measures; FIG. 16 illustrates an enlarged view of a group delay report 306. The group delay report is a graphical representation of one of the Proactive Network Maintenance measures 302 illustrated in FIG. 15; Using the time slider, such information may be provided real-time and/or re-rendered at a set interval (e.g., up to twenty-four hours prior); CAEs may also receive visibility into spectrum health for the entire node 104 along with the capability to do a live ping of the readable device 106 to attain real time graphical readouts of the spectrum; includes business intelligence reports to understand key performance indicators, historical trends, goal trending etc., along with the operational support reports that provide real time updates to engineers and support personnel), and
the communications interface configured to send the assessment report to a display proximate to the installation technician for providing real-time feedback concerning the installation of the component (paragraph 21, 22, 131, 144, 158-160, and Figs. 15-16: product status report includes graphical representations of spectral health and a plurality of Proactive Network Maintenance measures; FIG. 16 illustrates an enlarged view of a group delay report 306. The group delay report is a graphical representation of one of the Proactive Network Maintenance measures 302 illustrated in FIG. 15; Using the time slider, such information may be provided real-time and/or re-rendered at a set interval (e.g., up to twenty-four hours prior); CAEs may also receive visibility into spectrum health for the entire node 104 along with the capability to do a live ping of the readable device 106 to attain real time graphical readouts of the spectrum; includes business intelligence reports to understand key performance indicators, historical trends, goal trending etc., along with the operational support reports that provide real time updates to engineers and support personnel).

Claim 2:  Hurst further teaches wherein the PNM measurements include: power levels; uncorrectable errors; low RxMER in one or more subcarriers; spectrum that deviates from ideal; pre-equalizer coefficients that have high energy off of the main tap; channel estimation coefficients that vary widely by frequency; or a modulation profile indicating subcarriers that are not transmitting at their expectation or potential [Examiner’s Note:  The preceding listing of elements are presented “in the alternative” because the term “or” indicates that only one of the elements is required in order to infringe the claim.] (Hurst teaches at least the following of these alternative elements:  power levels, uncorrectable errors, spectrum that deviates from ideal – See at least paragraphs 5, 36, 37, 134-135, and 148:  measure the power of the video spectrum of both known and unknown signals at readable devices coupled with the cable network; channel power measurements; monitor, capture, and analyze on a per device basis data such as frequency, modulation error ratio (MER), signal level, correctable/uncorrectable errors, bit error ratio (BER), signal-to-noise ratio (SNR), channel equalization monitor, frame lock, and quadrature amplitude modulation (QAM) constellations; reports may be indicative of corrected and uncorrectable packet errors by node; sixteen different categories of readable device 106 spectra (e.g. normal spectrum, or spectrum experiencing variances such as full or partial standing waves, video suck-out etc.)).

Claim 3:  Hurst further teaches wherein the signal is a radio frequency transmission (paragraphs 3, 5, 38, 56-57, and 60:  receive signals from the headend 102 through the cable network 100. During the transmission of signals from the headend 102, a media converter in the node 104 may convert optical signals received over the fiber optic cable 108 to radiofrequency (RF) signals; signals (e.g., digital radiofrequency and/or optical signals including a spectrum of frequencies) over cable networks (e.g., hybrid optical fiber coaxial cable networks; transmit spectrum data files (e.g., including full-spectrum data or at least video spectrum data) for signals (e.g., RF-signals) received by the readable devices).  

Claim 4:  Hurst further teaches wherein the signal is an optical transmission (paragraphs 3 and 56:  to receive signals from the headend 102 through the cable network 100. During the transmission of signals from the headend 102, a media converter in the node 104 may convert optical signals received over the fiber optic cable 108 to radiofrequency (RF) signals; signals (e.g., digital radiofrequency and/or optical signals including a spectrum of frequencies) over cable networks (e.g., hybrid optical fiber coaxial cable networks).  

Claim 5:  Hurst further teaches wherein the server is at a remote location relative to the cable modem (paragraphs 3, 5, 36, 38, 65, 98, 122, and Figs. 1-3:  able to remotely read and marginally analyze Internet and telephony spectral data from their cable networks by procuring limited management information base (MIB) files from their customers' modems or other readable network devices; cable network data analytics system 130 or one or more of the components thereof may be located remotely from under the control of the network operator; intelligence portal 144 may be implemented as a stand-alone computer system such as a web-server…may be accessible over a computer network by network operators and may provide network operators with spectrum intelligence at a variety of levels such as a regional and individual customer level from a remote location; may remotely conduct a variety of troubleshooting protocols in the cable network 100 on any node 104 and/or readable device).

Claim 6:  Hurst further teaches wherein the component is a cable or a connector between one or more cables of a physical network (paragraphs 32, 38-39, and 113:  telecommunications network which includes network devices, such as cable modems, nodes, bridges, amplifiers, splitters, trunks, and other devices, coupled with one another via cables (e.g., coaxial or fiber-optic) and/or via wireless ports, for example, such that signals having a spectrum are exchanged by the network devices; continuous monitoring and correlation of the data include but are not limited to a bad amplifier module, old and/or faulty cable network equipment due to aging and environmental stress, poor customer premises wiring due to poor quality coaxial cable; data analysis tools can comb through data indicative of iterations of an operational status of a " cable line" and diagnose exactly where the problem is).

Claim 7:  Hurst further teaches wherein the signal is generated for testing (paragraphs 36 and 144: CAEs may also receive visibility into spectrum health for the entire node 104 along with the capability to do a live ping of the readable device 106 to attain real time graphical readouts of the spectrum; diagnostics according to embodiments of the present disclosure have the ability to capture the entire downstream spectrum and its data, and can monitor, capture, and analyze on a per device basis data such as frequency, modulation error ratio (MER), signal level, correctable/uncorrectable errors, bit error ratio (BER), signal-to-noise ratio (SNR), channel equalization monitor, frame lock, and quadrature amplitude modulation (QAM) constellations).  

Claim 8:  Hurst further teaches wherein the signal is generated for normal operation (paragraphs 136, 143, and 148:  intelligence portal 144 may provide reports indicative of 24 hour, weekly, and monthly snapshots of node 104 and CEA standard channel performance compared to a predetermined performance criteria or goal; assessment of signal strength at a headend 102, node 104, and CEA standard channel level; different categories of readable device 106 spectra (e.g. normal spectrum, or spectrum experiencing variances such as full or partial standing waves, video suck-out etc.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Selig et al. (US Pat. No. 5,521,958):  discloses a telecommunications test system that incorporates a craft access system or technician access network to service a trouble report.
Harkins et al. (US 2010/0138474):  discloses a computer-aided system for creating human resource based competency tools for personnel decisions.
Kunjur et al. (US 2008/0249825):  discloses an information technology maintenance system framework, including determining effectiveness of human and non-human resources and evaluating skills for current/future organizational needs (at least paragraphs 3 and 33).
Proactive network maintenance: Engineering-wise. Davidson, Marty. CED Advantage Business Media. (Dec 2, 2014): discloses Proactive Network Maintenance (PNM) techniques for remotely troubleshooting cable network problems.
Advanced Technology Tools Highlight CableLabs(R) Demonstration at SCTE Cable-Tec Expo(R) 2011. Business Wire [New York] 09 Nov 2011: discloses the use of Proactive Network Maintenance tools to perform advanced troubleshooting of cable networks.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
09/28/2022